PER CURIAM.
Agbegnigan Amouzou, a native and citizen of Togo, seeks review of an order of the Board of Immigration Appeals (“Board”) denying his motion to reconsider. Amouzou’s petition for review is timely only as to the Board’s order denying reconsideration. 8 U.S.C. § 1252(b)(1) (2000) (petition for review must be filed within thirty days of final order of removal); see Stone v. INS, 514 U.S. 386, 115 *563S.Ct. 1587, 131 L.Ed.2d 465 (1995) (holding order of removal and denial of motion to reconsider are separate final orders, each subject to relevant time limit for review).
We have reviewed the record and the Board’s order and find the Board did not abuse its discretion in denying the motion for reconsideration. See 8 C.F.R. § 1003.2(a) (2004). Therefore, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED